UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OSEN LLC,

                           Plaintiff,
                                                     17 Civ. 4457 (KPF)
                   -v.-

UNITED STATES CENTRAL                             OPINION AND ORDER
COMMAND,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      Osen LLC (“Osen” or “Plaintiff”) brings this action under the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552, against United States Central

Command (“CENTCOM” or “Defendant”); Osen seeks documents regarding

attacks on American servicemembers in Iraq from 2004 to 2011. Osen believes

these materials will assist with lawsuits that it has filed on behalf of American

servicemembers injured and killed in Iraq. Defendant has disclosed various

documents in response to Plaintiff’s FOIA claims, but the parties dispute

Defendant’s withholding of a limited set of information. After winnowing the

dispute down to an even more limited set of issues through the briefing in this

case, Defendants have moved for summary judgment, and Plaintiff has cross-

moved for summary judgment. For the reasons that follow, Defendant’s motion

is granted as to the remaining withholdings pursuant to FOIA’s sixth

exemption and denied as to the remaining withholdings pursuant to FOIA’s

first exemption. Conversely, Plaintiff’s motion is granted as to the latter and

denied as to the former.
                                        BACKGROUND 1

A.       Factual Background

         1.     The Parties

         Osen LLC is a law firm with offices in Hackensack, New Jersey, and New

York City. (Compl. ¶ 8). It describes itself as “primarily represent[ing] victims

of international terrorism.” (Id.). In the case for which Osen seeks documents,

Osen describes its work as “represent[ing] hundreds of U.S. service members

and family members of U.S. service members killed or injured in Iraq by

Iranian-backed terrorists (the ‘Clients’).” (Id. at ¶ 2). Osen states that it has

“brought several lawsuits on behalf of its Clients against Iran and several

Iranian and Western financial institutions that it alleges helped Iran fund,

train, and otherwise support the terrorists who injured Osen LLC’s Clients.”

(Id.).




1        This Opinion draws its facts from the Complaint (“Compl.” (Dkt. #1)), and from the
         parties’ submissions in relation to the instant motions. Those submissions include the
         Declaration of Major General Terry Ferrell (“Ferrell Decl.” (Dkt. #31)); the Declaration of
         Russell L. McIntyre (“McIntyre Decl.” (Dkt. #34, 40)); the Declaration of William A.
         Friedman (“Friedman Decl.” (Dkt. #35, 41)); the Supplemental Declaration of Major
         General Terry Ferrell (“Supp. Ferrell Decl.” (Dkt. #43)); the Supplemental Declaration of
         Russell L. McIntyre (“Supp. McIntyre Decl.” (Dkt. #45)); and the Supplemental
         Declaration of William A. Friedman (“Supp. Friedman Decl.” (Dkt. #46)); as well as the
         exhibits attached to those declarations.
         For ease of reference, the Court refers to the parties’ briefing as follows: Defendant’s
         Memorandum of Law in Support of Defendant’s Motion for Summary Judgment as “Def.
         Br.” (Dkt. #30); Plaintiff’s Memorandum of Law in Support of Plaintiff’s Cross-Motion for
         Summary Judgment and in Opposition to Defendant’s Motion for Summary Judgment
         as “Pl. Br.” (Dkt. #38); Defendant’s Memorandum of Law in Further Support of
         Defendant’s Motion for Summary Judgment and in Opposition to Plaintiff’s Cross-
         Motion for Summary Judgment as “Def. Reply” (Dkt. #42); and Plaintiff’s Reply
         Memorandum of Law in Support of Plaintiff’s Cross-Motion for Summary Judgment as
         “Pl. Reply” (Dkt. #44).

                                                  2
      This dispute concerns FOIA requests that Osen issued to CENTCOM in

furtherance of these litigation efforts. CENTCOM is one of nine combatant

commands of the United States armed forces. (Ferrell Decl. ¶ 2). CENTCOM

directs and oversees military operations within its area of operations (“AOR”),

which includes 20 countries in the Middle East, Central and South Asia. (Id.).

The sections that follow detail Plaintiff’s requests and Defendant’s responses.

      2.    Plaintiff’s FOIA Requests

      On November 15, 2016, Plaintiff requested records regarding 92 attacks

on U.S. servicemembers in Iraq that occurred between 2004 and 2011. (Ferrell

Decl. ¶ 4). The records largely concerned information related to attacks

involving Explosively Formed Penetrators (“EFPs”), a particular type of

improvised explosive device (“IED”). (Id.). The requests also sought information

related to the involvement of what Plaintiff describes as “Shi’a terrorist groups,

called the ‘Special Groups’ by the U.S. military, which were backed by Iran and

its Lebanese terror proxy, Hezbollah.” (Pl. Br. 1). In response, on December

12, 2016, CENTCOM provided six unclassified documents from the Combined

Information Data Network Exchange (“CIDNE”) database, a CENTCOM

recordkeeping system. (Ferrell Decl. ¶ 5). Throughout 2016 and into June of

2017, Plaintiff submitted 168 additional FOIA Requests to CENTCOM, one for

each servicemember injured in the attacks for which Plaintiff sought records.

(Id. at ¶ 4; Friedman Decl., Ex. 3). CENTCOM has released 7,749 pages of

records to Plaintiff. (Ferrell Decl. ¶ 9). Plaintiff did not challenge the adequacy

or sufficiency of CENTCOM’s document searches, but instead challenged (i) the


                                         3
failure to release certain records that CENTCOM referred to U.S. Army Central

(“ARCENT”) for FOIA processing, and (ii) CENTCOM’s application of FOIA

exemptions to withhold certain responsive records. (Id. at ¶ 10).

             a.     The ARCENT Referrals

      In February, 2017, Plaintiff requested Army Regulation 15-6 (“AR 15-6”)

reports for all 168 servicemembers from CENTCOM and the Army. (Friedman

Decl. ¶ 17). 2 CENTCOM does not, as a general rule, conduct AR 15-6

investigations; they are conducted by component commands or subordinate

units that are not required to submit their reports to CENTCOM headquarters.

(Ferrell Decl. ¶¶ 12-13). CENTCOM located 36 full or partial AR 15-6

investigation reports and referred these documents to ARCENT to conduct its

own independent FOIA review. (Id. at ¶¶ 14-15). ARCENT is a command that

exercises administrative control of U.S. Army forces in the Middle East and

Central Asia; it has its own FOIA staff and FOIA procedures; and it handles

FOIA requests independently of CENTCOM. (Id. at ¶ 16). ARCENT conducted

the AR 15-6 investigations, created the reports, and is responsible for providing

notifications to servicemembers’ primary next of kin. (Id. at ¶ 17). By June 12,

2018, ARCENT has processed and released 15 of the 36 records to Plaintiff and

stated that it would release an additional eight by the end of that month.

(Supp. Ferrell Decl. ¶ 4). CENTCOM states that it does not have authority to



2     AR 15-6 is entitled, “Procedures for Administrative Investigations and Boards of
      Officers.” Among other things, it governs investigative reports that describe incidents
      where one or more servicemember was killed or wounded in action. (Friedman Decl.
      ¶ 17; Ferrell Decl. ¶ 12).

                                              4
release AR 15-6 reports without release authority from the U.S. Army. (Id. at

¶ 7).

               b.     The FOIA Exemptions

        In the 7,749 pages of documents released by CENTCOM, Plaintiff has

challenged redactions on approximately 900 pages. (Ferrell Decl. ¶¶ 23-24).

CENTCOM redacted information relating to five categories: (i) convoy

operations; (ii) counter-IED equipment; (iii) EFP design, composition, and

placement and explosive ordinance disposal (“EOD”) techniques; (iv) EFP

penetration of armor; and (v) identification of individuals. (Id., Ex. 2 (“Vaughn

Index”) (Dkt. #31-2)). 3

        The first four categories are redacted on the basis of FOIA’s first

exemption, which protects classified information. (Ferrell Decl. ¶¶ 26-40).

CENTCOM states that providing information on the convoy operations would

risk providing adversaries with information that would allow them more

effectively to plan attacks on American troops. (Id. at ¶¶ 32-33). The second

category concerns information relating to the use of Counter Remote Controlled

Electronic Warfare (“CREW”) equipment. (Id. at ¶¶ 34-35). CENTCOM argues

that disclosure of information on this subject could help adversaries defeat this

equipment. (Id.). The third category relates to details regarding the design,

placement, and deployment of EFPs, and CENTCOM argues that disclosure of

this information could reveal how to combine these factors to increase the


3       A Vaughn index typically lists “titles and descriptions of withheld documents,” as well
        as claimed bases of exemption. N.Y. Times Co. v. U.S. Dep’t of Justice, 762 F.3d 233,
        237 (2d Cir. 2014); see generally Vaughn v. Rosen, 484 F.2d 820, 823 (D.C. Cir. 1973).

                                               5
lethality of these weapons. (Id. at ¶¶ 36-37). CENTCOM also withheld

information regarding the operations of engineers in EOD teams, as CENTCOM

stated that it would potentially expose EOD teams to greater risks. (Id. at

¶ 38). The largest category of withholdings consists of material relating to how

EFPs and IEDs penetrated the armor on American vehicles. (Id. at ¶ 39).

CENTCOM has withheld photographs of damage to vehicles, because

CENTCOM argues that the photographs would reveal detailed information

about the vulnerabilities of military vehicles. (Id. at ¶ 40).

       The final category of information is withheld pursuant to FOIA’s sixth

exemption, which restricts the disclosure of information that would be an

unwarranted intrusion on personal privacy. (Ferrell Decl. ¶¶ 41-42).

CENTCOM has redacted the names of foreign nationals who were captured on

the battlefield, were interrogated in connection with EFP attacks, were

suspected of involvement in EFP attacks, or provided information to the U.S.

government and its agents. (Id. at ¶ 43). In addition, CENTCOM has withheld

their telephone numbers, email addresses, biometric information, familial

relationships, and other descriptive information that could lead to their

identification. (Id.). CENTCOM states that exposure of such information could

result in a number of potentially serious harms to these individuals, and there

is no general public interest in the disclosure of this information. (Id. at ¶¶ 44-

45). CENTCOM states that it has gone through the records, and has

segregated and disclosed any information that can be disclosed. (Id. at ¶¶ 46-

47).

                                         6
      Plaintiff states that the redactions are internally inconsistent and lists

pages that redact information that is released elsewhere. (Friedman Decl.,

Ex. 4-6). The Court will address these purported inconsistencies, and

Plaintiff’s other challenges to the withholdings, in greater detail infra.

B.    Procedural Background

      Plaintiff filed its Complaint in this action on June 13, 2017. (Dkt. #1).

On November 9, 2017, the Court endorsed a joint letter from the parties setting

a schedule for further document processing in an attempt to resolve any

remaining disputes between the parties. (Dkt. #22). The parties could not

resolve their disputes fully, however, and on January 18, 2018, the Court

approved a schedule for the parties to file cross-motions for summary

judgment. (Dkt. #26).

      On April 24, 2018, Defendant moved for summary judgment, and on

May 29, 2018, Plaintiff cross-moved for summary judgment. (Dkt. #29-31, 32-

41). On June 12, 2018, Defendant filed a reply memorandum of law in further

support of its motion for summary judgment, and on June 26, 2018, Plaintiff

filed its reply in further support of its motion for summary judgment. (Dkt.

#42-43, 44-46).

      Through the parties’ helpful briefing in this case, the issues in dispute

have narrowed. In its opposition brief and cross-motion, Plaintiff limited its

requested releases to five categories:

             1. All photographs showing EFP damage to vehicles;
             2. All indications that copper was used in an EFP and
             the size of the EFP; 3. All information identifying
             (a) terrorist groups, (b) leaders of terrorist groups,
                                         7
             (c) admitted criminals, (d) public figures, and (e) already
             exposed names (other than persons identified as
             cooperating witnesses); 4. All segregable information
             from entirely withheld pages and images; and 5. All
             records referred to ARCENT.

(Pl. Br. 25). In response, Defendant has provided certain previously-withheld

documents and a revised Vaughn index for the narrower group of challenged

withholdings. (Supp. Ferrell Decl., Ex. 1 (“Revised Vaughn Index”)). Defendant

produced all information that it had disclosed in response to previous FOIA

requests, all information regarding the use of copper in EFPs, and remaining

references to “names of terrorist groups, public figures, the four ‘heads of

terrorist groups’ specifically identified by Plaintiff, … and “already exposed

names[.]” (Def. Reply 4-5).

      In its reply memorandum, Plaintiff challenges three remaining categories

of withholdings, which it describes as: “[i] each image of [an EFP] strike

point …, [ii] the size of the EFPs ..., and [iii] names of terrorists other than four

Plaintiff specifically identified in its opening brief.” (Pl. Reply 1). The Court will

now address the three remaining categories of dispute: the EFP size

information, the EFP strike photographs, and the redacted names.

                                   DISCUSSION

A.    Applicable Law

      1.     FOIA Generally

      FOIA vests federal courts with “jurisdiction to enjoin [a federal] agency

from withholding agency records and to order the production of any agency




                                          8
records improperly withheld[.]” 5 U.S.C. § 552(a)(4)(B). 4 The statute requires

disclosure of any requested “agency records” unless they fall within one of

FOIA’s enumerated exemptions. See Grand Cent. P’ship, Inc. v. Cuomo, 166

F.3d 473, 478 (2d Cir. 1999); Adamowicz v. IRS, 672 F. Supp. 2d 454, 460-61

(S.D.N.Y. 2009), aff’d, 402 F. App’x 648 (2d Cir. 2010) (summary order). “The

government bears the burden of demonstrating that an exemption applies to

each item of information it seeks to withhold, and all doubts as to the

applicability of the exemption must be resolved in favor of disclosure.” Florez v.

Cent. Intelligence Agency, 829 F.3d 178, 182 (2d Cir. 2016) (quoting Ctr. for

Constitutional Rights v. CIA, 765 F.3d 161, 166 (2d Cir. 2014)).

      FOIA thus allows public access to information held by agencies of the

federal government, but such access is not limitless: in enacting FOIA,

Congress sought to strike a balance between the public’s interest in

government transparency and accountability, and the Government’s need to

hold sensitive information in confidence. See Nat’l Council of La Raza v. Dep’t

of Justice, 411 F.3d 350, 355-56 (2d Cir. 2005); Nat. Res. Def. Council, Inc. v.

U.S. Dep’t of Interior, 36 F. Supp. 3d 384, 397 (S.D.N.Y. 2014) (quoting John

Doe Agency v. John Doe Corp., 493 U.S. 146, 152 (1989)).




4     The Second Circuit has explained that “jurisdiction,” in this context, refers to a federal
      court’s “remedial power, not subject-matter jurisdiction,” meaning that 5 U.S.C.
      § 552(a)(4)(B) “does not speak to the court’s ability to adjudicate a claim, but only to the
      remedies that the court may award.” Main St. Legal Servs., Inc. v. Nat’l Sec. Council,
      811 F.3d 542, 566 (2d Cir. 2016).

                                               9
      2.    Resolving FOIA Claims at Summary Judgment

      Summary judgment is the usual mechanism for resolving FOIA disputes.

N.Y. Times Co. v. U.S. Dep’t of Justice, 235 F. Supp. 3d 522, 529 (S.D.N.Y.

2017). A district court considering a FOIA claim “may grant summary

judgment in favor of an agency ‘on the basis of agency affidavits if they contain

reasonable specificity of detail rather than merely conclusory statements, and if

they are not called into question by contradictory evidence in the record or by

evidence of agency bad faith.’” Cuomo, 166 F.3d at 478 (quoting Gallant v.

NLRB, 26 F.3d 168, 171 (D.C. Cir. 1994)) (emphasis in Cuomo); see also Garcia

v. U.S. Dep’t of Justice, Office of Info. & Privacy, 181 F. Supp. 2d 356, 366

(S.D.N.Y. 2002) (“If the agency’s submissions are facially adequate, summary

judgment is warranted unless the plaintiff can make a showing of bad faith on

the part of the agency or present evidence that the exemptions claimed by the

agency should not apply.”). “As such, where the agency’s submissions are

‘adequate on their face,’ district courts ‘may forgo discovery and award

summary judgment on the basis of affidavits.’” N.Y. Times Co., 235 F. Supp. 3d

at 529 (quoting Carney v. U.S. Dep’t of Justice, 19 F.3d 807, 812 (2d Cir.

1994)). Conversely, “[s]ummary judgment in favor of the FOIA plaintiff is

appropriate when an agency seeks to protect material which, even on the

agency’s version of the facts, falls outside the proffered exemption.” Nat. Res.

Def. Council, Inc. v. U.S. Dep’t of Interior, 36 F. Supp. 3d 384, 398 (S.D.N.Y.




                                        10
2014) (quoting N.Y. Times Co. v. U.S. Dep’t of Def., 499 F. Supp. 2d 501, 509

(S.D.N.Y. 2007)).

B.    Analysis

      Defendants invoke two FOIA exemptions: FOIA’s first exemption, covering

records that are “specifically authorized under criteria established by an

Executive order to be kept secret in the interest of national defense or foreign

policy” if they “are in fact properly classified” as such, 5 U.S.C. § 552(b)(1); and

FOIA’s sixth exemption, covering “the disclosure of [files] which would

constitute a clearly unwarranted invasion of personal privacy,” id. § 552(b)(6).

The Court considers the Government’s invocation of these exemptions in turn.

      1.     CENTCOM’s Withholdings Pursuant to Exemption 1

             a.     Applicable Law

      FOIA’s first exemption (“Exemption 1”) shields from disclosure matters

that are (i) “specifically authorized under criteria established by an Executive

[O]rder to be kept secret in the interest of national defense or foreign policy,”

and (ii) “in fact properly classified pursuant to such Executive [O]rder[.]”

5 U.S.C. § 552(b)(1). Executive Order 13,526, in turn, authorizes categorizing

information as “classified” if (i) “an original classification authority is classifying

the information”; (ii) “the information is owned by, produced by or for, or is

under the control of the United States Government”; (iii) “the information falls

within one or more of” certain enumerated categories, including “intelligence

sources or methods”; and (iv) “the original classification authority determines

that the unauthorized disclosure of the information reasonably could be


                                          11
expected to result in damage to the national security, which includes defense

against transnational terrorism, and the original classification authority is able

to identify or describe the damage.” 75 Fed. Reg. 707 (Dec. 29, 2009).

Section 6.1 of the Executive Order defines damage to the national security as

“harm to the national defense or foreign relations of the United States from the

unauthorized disclosure of information, taking into consideration such aspects

of the information as the sensitivity, value, utility, and provenance of that

information.” 75 Fed. Reg. at 727.

            b.     CENTCOM’s Withholdings

      CENTCOM invoked Exemption 1 in redacting information in a number of

categories, and Plaintiff has not challenged many of these redactions.

Therefore, the Court can grant summary judgment in favor of Defendant with

regard to the withholdings that are not opposed by Plaintiff. These include all

withholdings pertaining to convoy operations; use of counter-IED equipment;

design, placement, and deployment of EFP/IEDS, excepting withholdings

regarding the size of EFPs; and mission parameters limitations and capabilities

of EOD teams. (Def. Reply 4). At this stage, Plaintiff challenges CENTCOM’s

Exemption 1 withholdings regarding images of EFP strikes and information

regarding the size of the EFPs. (Pl. Reply 1).

       To satisfy Executive Order 13,526’s fourth requirement of a reasonable

expectation of damage to national security as a consequence of disclosure,

CENTCOM provides the Declaration of Major General Terry Ferrell,

CENTCOM’s Chief of Staff and Original Classification Authority (“OCA”).

                                        12
(Ferrell Decl. ¶¶ 1-3). General Ferrell states that disclosure of the redacted

information on EFP size could “provide adversaries with potentially useful

insights into how best to defeat American weapons systems, including the

specific methods that are most likely to be effective in exploiting vulnerabilities

of American military equipment.” (Supp. Ferrell Decl. ¶ 11 (citing Ferrell Decl.

¶¶ 36, 37)). He states that disclosure of each “individual photograph showing

the penetration of armor by EFPs that has been withheld from CENTCOM’s

responses to Plaintiff’s FOIA requests [would] reveal[] information about the

vulnerabilities of American war-fighting equipment.” (Id. at ¶ 15).

             c.    CENTCOM’s Withholdings Pursuant to Exemption 1 Are
                   Overbroad Due to Prior Official Disclosures

                   i.     CENTCOM Fails Adequately to Justify the EFP Size
                          Redactions

      Plaintiff challenges CENTCOM’s redactions under Exemption 1 primarily

on the ground that the information withheld has been publicly disclosed

previously and thus is not entitled to protection under those exemptions. (Pl.

Br. 16). The law is clear that Exemption 1 “may not be invoked to prevent

public disclosure when the government has officially disclosed the specific

information being sought.” Hudson River Sloop Clearwater, Inc. v. Dep’t of

Navy, 891 F.2d 414, 421 (2d Cir. 1989). Official disclosure of specific

information is deemed to waive classification under Exemption 1, and

information “is deemed to have been officially disclosed if it” (i) “is as specific as

the information previously released,” (ii) “matches the information previously

disclosed,” and (iii) “was made public through an official and documented


                                         13
disclosure.” Wilson v. CIA, 586 F.3d 171, 186 (2d Cir. 2009) (alterations and

citation omitted).

      Plaintiff contends that information on EFP size withheld by CENTCOM

under Exemption 1 has been previously disclosed to the public. Plaintiff points

out that CENTCOM has disclosed EFP size in a number of the pages provided

to Osen. (Pl. Br. 21; Pl. Reply 9 (citing Supp. Friedman Decl., Ex. 14)). In a

summary of the material it has received from CENTCOM, Plaintiff identifies

over 40 separate pages that include descriptions of EFP size. (See Supp.

Friedman Decl., Ex. 14 (providing descriptions such as “Assessment: 2 x 8 EFP

15lbs HME in each cellphone initiated w/ DTMF board used as secondary

devices”; “INITAL ASSESSMENT IS A 10-12 ’EFP’)”; and “The IED was a three

array, one 10 inch and two 6-8 inch EFPs with copper liners”)). Defendant

offers no explanation for why this material is substantively different from the

remaining redacted material on EFP size.

      On the subject of EFP size, the Court agrees with Plaintiff that the

material already disclosed constitutes a waiver of Exemption 1 by official

disclosure. Nowhere in its briefing does CENTCOM dispute that a large

number of disclosures contain information on EFP size. CENTCOM did not

provide objections to disclosure on EFP size in its initial motion, only stating its

objections in opposition and in the supplemental declaration of General Ferrell

attached to Defendant’s opposition. (Def. Reply 16-17; Supp. Ferrell Decl.

¶ 11). CENTCOM states that this was merely the result of oversight and offers

no independent reason for classification of the EFP sizes. (Supp. Ferrell Decl.

                                        14
¶ 11 (“[The] original declaration also should have included ‘the size of the EFP’

in the list of ‘[c]ritical variables in EFP effectiveness.’ The explanations

provided in paragraphs 36 and 37 of my original declaration … apply with

equal force to information regarding the size of an EFP.”)). However, the

declaration does not address the material on EFP size that was disclosed in the

prior releases. Osen identifies 11 pages where EFP size is redacted against

over 40 where it is disclosed. (See Friedman Supp. Decl., Ex. 14 (listing the

pages where material is redacted as “1:39, 1:196, 1:709, 1:712, 1:1410,

1:1412, 1:1429,1:1529, 1:1820, 2:85, [and] 2:86”)). In the absence of further

explanation for why these redactions are substantively different than the

material already disclosed, the Court determines that CENTCOM has officially

disclosed the material on EFP size.

      The EFP size revealed in the majority of pages through official FOIA

disclosures is “as specific” as the prior disclosures. Wilson, 586 F.3d at 186.

CENTCOM does not attempt to explain why the information that has been

withheld poses risks that the disclosed material did not, nor does it offer an

explanation for why prior disclosures in this area were mistakes. The Court

holds that Plaintiffs are entitled to the remaining material on EFP size. The

Court now turns to the redacted photographs of EFP strikes.

                   ii.    Prior CENTCOM Disclosures of EFP Strike
                          Photographs Do Not Require CENTCOM to
                          Disclose All Such Photographs

      In support of disclosure of EFP strike photographs, Plaintiff points to

prior FOIA disclosures that included photographs that were clear and close up

                                         15
of the same type of EFPs used on the same types of vehicles as the

photographs sought here. (See Pl. Br. 17; Pl. Reply 3-4). Plaintiff discusses

official press conferences in which Department of Defense (“DoD”)

representatives discussed the dangers of EFPs and notes “DoD released a

close-up picture of an EFP strike on a High Mobility Multipurpose Wheeled

Vehicle (‘Humvee’) to CNN” to reveal the dangers of EFPs. (Pl. Br. 6 (citing

Friedman Decl., Ex. 10)). Furthermore, Plaintiff argues that CENTCOM’s

disclosures in this case frequently “reveal the fact that an EFP penetrated the

vehicle’s armor and the SIGACT or the redaction box usually shows the exact

location of that penetration.” (Pl. Reply 5). Therefore, Plaintiff argues that the

previously released material is as “specific” as images that CENTCOM has

withheld.

      However, the Court does not find that prior disclosures of information

regarding EFPs require the disclosure of the photographs of EFP strikes that

Plaintiff has requested here. “In the national security context ... [the Court]

‘must accord substantial weight to an agency’s affidavit concerning the details

of the classified status of the disputed record.’” Am. Civil Liberties Union v.

Dep’t of Justice, 681 F.3d 61, 69 (2d Cir. 2012) (citing Wolf v. CIA, 473 F.3d

370, 374 (D.C. Cir. 2007)). Plaintiff suggests that because CENTCOM has

already made clear the effectiveness of EFPs against the type of armor in

American vehicles, there is no compelling reason for continued withholding.

(See Pl. Reply 6). Plaintiff points to a CNN video which showed damage to an

American vehicle from an EFP strike. (Friedman Decl., Ex. 10). While

                                        16
CENTCOM has certainly revealed the general risks of EFPs, this general

disclosure does not overcome Defendant’s argument the photographs’ level of

detail and specificity would reveal new and unexpected weaknesses to

adversaries. CENTCOM has stated that the risks lie in the connection of

specific strikes to specific damage, which the withheld photographs reveal.

(Def. Reply 13). The Court cannot disregard the declarations of General Ferrell,

who has stated: “Each individual photograph showing the penetration of armor

by EFPs that has been withheld from CENTCOM’s responses to Plaintiff’s FOIA

requests reveals information about the vulnerabilities of American war-fighting

equipment.” (Supp. Ferrell Decl. ¶ 15). Courts are instructed to defer to such

determinations where they appear “logical or plausible.” Wilner v. NSA, 592

F.3d 60, 73 (2d Cir. 2009). They do here.

      While Plaintiffs offer their own expert reports and rationales for why the

information at issue would not provide assistance to adversaries, the Court

considers the argument that the EFP strike photographs’ specificity is more

revealing to adversaries to be both logical and plausible. The standard for prior

official disclosure does not speak to general topical overlap, but rather it

requires a release of the specific information. “[D]isclosure of similar

information does not suffice; instead, the specific information sought by the

plaintiff must already be in the public domain by official disclosure.” Wolf, 473

F.3d at 378 (emphasis in original). The Court does not consider the official

disclosures regarding the effectiveness of EFPs generally to require disclosure




                                        17
of the specific photographs. The Court next examines the limited prior

disclosures of similar photographs of EFP strikes.

      The Court does not find the limited disclosures of photographs of

singular instances of EFP strikes in earlier productions to separate FOIA

requesters to require their disclosure to Osen in this case. Plaintiff points to a

more limited 2015 production by CENTCOM, which included photographs of an

EFP strike from single incident. (Supp. Ferrell Decl. ¶ 13). CENTCOM

acknowledges that it cannot continue to redact material from that incident due

to prior official disclosure, and it has removed redactions for the photographs

of that specific attack. (Id. at ¶¶ 12 n.1, 14). However, CENTCOM states that

the release in 2015 was overbroad and certain images should not have been

disclosed. (Id. at ¶ 13).

      The Court also does not find that disclosure of singular set of

photographs requires the disclosure of the broader category of images that

Plaintiff requests. It accepts General Ferrell’s statement that each individual

EFP strike image is a separate incident with separate potential revelations of

vulnerabilities. The Court further accepts Defendant’s argument that

“[b]ecause each attack presents its own specific, individualized factual

scenario, prior official disclosure of information about one such attack does not

categorically waive CENTCOM’s ability to assert FOIA Exemption 1 to withhold

classified information about entirely different incidents.” (Def. Reply 12-13).

Plaintiff’s arguments regarding CENTCOM’s official disclosures suffer a

“Goldilocks problem”: Disclosures about the general vulnerabilities are too

                                        18
broad to require these disclosures, and disclosures about specific incidents are

too narrow. Neither set of disclosures is specific enough to satisfy the

requirement for prior disclosure of the information.

      However, while CENTCOM may not have disclosed the EFP strike

photographs, Osen argues that ARCENT has disclosed such photographs. The

Court must therefore examine whether ARCENT’s disclosures waive Exemption

1 with respect to CENTCOM.

                  iii.   The FOIA Disclosures by ARCENT Require the
                         Disclosure of the EFP Strike Photographs by
                         CENTCOM

      Plaintiff argues that even if CENTCOM has not officially disclosed EFP

strike photographs, ARCENT has disclosed photographs of EFP strikes. (Pl. Br.

21; Pl. Reply 8). CENTCOM does not dispute that ARCENT has disclosed EFP

strike photographs. (See Def. Reply 14). CENTCOM argues that disclosures by

other agencies do not require disclosure by CENTCOM, and points to decisions

holding that disclosures by the FBI did not waive the CIA’s availability to

invoke FOIA Exemptions. (Id. (citing Florez v. CIA, 829 F.3d 178, 186 (2d Cir.

2016); and Mobley v. CIA, 806 F.3d 568, 583 (D.C. Cir. 2015))). Defendant

argues that ARCENT did not consult with CENTCOM, and CENTCOM would

have objected to the level of ARCENT’s disclosures.

      The Court does not consider the opinions cited by Defendant relevant to

the question at issue. Both of those opinions turned on the separate agencies’

separate right to assert FOIA exemptions. Florez, 829 F.3d at 178 (holding




                                       19
waiver was “a privilege reserved to the agency asserting a Glomar response”); 5

Mobley, 806 F.3d at 583 (“Disclosure by one federal agency does not waive

another agency’s right to assert a FOIA exemption.”). While CENTCOM and

ARCENT contain separate FOIA staffs, neither is an independent agency. Both

are DoD components. Considering that “disclosure, not secrecy, is the

dominant objective of the Act,” Dep’t of Air Force v. Rose, 425 U.S. 352, 361

(1976), the Court does not consider it appropriate to limit a waiver of

Exemption 1 to subcomponents of the same agency. DoD provides a regulation

governing FOIA disclosures between and among its subcomponents, suggesting

that the disclosures of one subcomponent cannot be considered independent of

others. See 32 C.F.R. § 286.7(d)(2)(i). Given CENTCOM’s reliance on the

shared DoD oversight of the two subcomponents to justify the referral of

records to ARCENT, it is contradictory for CENTCOM to then argue that

ARCENT’s disclosures have no effect on CENTCOM’s ability to withhold

information. The Court holds that a waiver of an exemption by ARCENT

applies to other components of DoD, including CENTCOM.

       Unlike in the context of its own prior disclosures, CENTCOM does not

address distinctions between what ARCENT has disclosed and the information

withheld. ARCENT has disclosed photographs of EFP strikes in connection



5     “A Glomar response, which originates from a FOIA case concerning records related to
      the Hughes Glomar Explorer, is when “‘an agency ... pursuant to FOIA’s statutory
      exemptions, refuse[s] to confirm or deny the existence of certain records in response to
      a FOIA request[.]’” N.Y. Times Co. v. Cent. Intelligence Agency, 314 F. Supp. 3d 519,
      524 (S.D.N.Y. 2018) (quoting Wilner v. Nat’l Sec. Agency, 592 F.3d 60, 67 (2d Cir.
      2009)).

                                             20
with a detailed summary of a June 2, 2007 attack on American

servicemembers in Iraq. (Supp. Friedman Decl., Ex. 26 (providing unredacted

photographs at 55-65). This material provides specific photographs connected

to a specific attack, with dates and detailed location information. (Id.).

CENTCOM offers no suggestion that the disclosure was a mistake. The

photographs in the ARCENT disclosure provide the precise type of information

that General Ferrell suggests would reveal vulnerabilities through an official

disclosure. Evidently, ARCENT has made a determination that this type of

material does not pose a risk to national security. Based on these facts, the

Court can determine that the ARCENT disclosures of photographs of EFP

strikes were official disclosures, provided the specific information at issue, and

matched the information previously disclosed. See Wilson, 586 F.3d at 186.

Therefore, the Court finds that the information disclosed by ARCENT requires

disclosure of any similar photographs of EFP strikes withheld by CENTCOM.

                   iv.   The Court Does Not Determine Whether Information
                         in the Public Domain Requires Disclosure of the EFP
                         Strike Photographs

      Plaintiff’s remaining arguments for disclosure are based on substantive

disputes as to the extent to which the disclosures would harm national

security. (Pl. Reply 4-6, 22-23). These arguments rely on the declarations of

Plaintiff’s expert and the widespread discussion of the vulnerabilities of

American vehicles in the public domain. CENTCOM responds by relying on

General Ferrell’s statements as to the risks of disclosure. (Supp. Ferrell Decl.

¶ 13). These disputes are factually intensive, and the Court is hesitant to

                                        21
overturn the determinations of government officials in the national security

context. Am. Civil Liberties Union, 681 F.3d at 69. However, the Court does

not consider a substantive examination of what vulnerabilities this information

might reveal necessary in this case, as the prior disclosures by ARCENT

require disclosure here. 6 The Court rejects CENTCOM’s Exemption 1 claim

and now turns to the information withheld under FOIA’s sixth exemption

      2.     CENTCOM’s Withholdings Pursuant to Exemption 6

             a.     Applicable Law

      FOIA’s sixth exemption (“Exemption 6”) shields from disclosure

“personnel and medical files and similar files the disclosure of which would

constitute a clearly unwarranted invasion of personal privacy[.]” 5 U.S.C.

§ 552(b)(6). “Exemption 6 is intended to ‘protect individuals from the injury

and embarrassment that can result from the unnecessary disclosure of

personal information.’” Wood v. F.B.I., 432 F.3d 78, 86 (2d Cir. 2005) (citing

U.S. Dep’t of State v. Washington Post Co., 456 U.S. 595, 599 (1982)).

      To determine whether an Exemption 6 withholding is proper, courts

employ a two-part test:

             First, [the Court] must determine whether the personal
             information is contained in a file similar to a medical or
             personnel file …. At the second step … [the Court]
             balance[s] the public’s need for the information against
             the individual’s privacy interest to determine whether


6     CENTCOM asks the Court to disregard Plaintiff’s Local Civil Rule 56.1 Statement and
      the evidence presented by Plaintiff’s expert (Dkt. #39, 40). (See Def. Reply 24-25). The
      Court does not address this dispute, as the Court does not consider Plaintiff’s expert
      report to be necessary to the determination. Plaintiff’s 56.1 statement consists largely
      of information available in the parties’ declarations, so the Court relies on the
      underlying declarations rather than Plaintiff’s summary thereof.

                                             22
             the disclosure … would constitute a                 “clearly
             unwarranted invasion of personal privacy.”

Wood, 432 F.3d at 86 (internal citations omitted). The first element of the test

is not a difficult hurdle to clear, as the Second Circuit considers “a record … a

‘similar file’ if it contains personal information identifiable to a particular

person.” Cook v. Nat’l Archives & Records Admin., 758 F.3d 168, 175 (2d Cir.

2014).

      The second step is a more searching inquiry. The determination of

whether the disclosure is an unwarranted invasion of personal privacy,

“require[s] a balancing of the individual’s right of privacy against the

preservation of the basic purpose of the Freedom of Information Act ‘to open

agency action to the light of public scrutiny.’” Rose, 425 U.S. at 372. “The

privacy side of the balancing test is broad and encompasses all interests

involving the individual’s control of information concerning his or her person.”

Wood, 432 F.3d at 88 (internal citation and quotation marks omitted). On the

other side of the equation:

              The only relevant public interest in the FOIA balancing
             analysis is the extent to which disclosure … would
             ‘she[d] light on an agency’s performance of its statutory
             duties’ or otherwise let citizens know ‘what their
             government is up to. [T]he purposes for which the
             request … is made … have no bearing on whether
             information must be disclosed[.]

Bibles v. Oregon Nat. Desert Ass’n, 519 U.S. 355, 355-56 (1997).




                                         23
             b.    CENTCOM’s Withholdings

      CENTCOM has relied on Exemption 6 to withhold: “names and/or other

identifying information of third-party individuals, nearly all (if not all) of whom

are foreign nationals, who: (i) were captured on the battlefield; (ii) were

interrogated in connection with investigations into particular EFP attacks;

(iii) were suspected of involvement in particular EFP attacks; and/or

(iv) provided information to U.S. government operatives.” (Ferrell Decl. ¶ 43).

In the course of summary judgment proceedings and in response to Plaintiff’s

challenges, CENTCOM reviewed certain pages and removed redactions

regarding four named individuals, Muqtada al-Sadr, Qais Khazali, Laith

Khazali, and Ali Musa Daqduq. (Supp. Ferrell Decl. ¶ 9). CENTCOM also

agreed to remove redactions regarding “any remaining references to the names

of terrorist groups, public figures, the four individuals identified …, and

‘already exposed names’ within particular records, that continue to be withheld

pursuant to Exemption 6[.]” (Id. at ¶ 12 n.1).

      To support the redactions of personally identifying information, General

Ferrell states that individuals who provided information to the United States

could be subject to retaliation, and their provision of information may not be

apparent on the face of the document. (Supp. Ferrell Decl. ¶ 22). He further

states that the information on many of these individuals consists of unverified

intelligence reporting, and these individuals’ involvement in attacks on

American and allied forces is unconfirmed. (Id. at ¶ 23). Furthermore, many of




                                         24
these individuals may currently be aligned with the United States in ongoing

campaigns in Iraq. (Id.).

             c.    CENTCOM’s Withholdings Pursuant to Exemption 6
                   Were Proper

      CENTCOM presents a straightforward case for redaction: The redacted

material is personally identifying, disclosure poses risks for the individuals,

and the public’s interest in disclosure is minimal. The material sought here is

personally identifying information: “names …, telephone numbers, email

addresses, biometric information (such as fingerprints), familial relationships,

and other descriptive information relating to these individuals where the

information could be used by those who know or have knowledge of these

individuals to identify them.” (Def. Br. 22-23). None of the individuals whose

personally identifying information was redacted has consented to disclosure,

and each faces wide-ranging harms from disclosure including the possibility of

violent reprisals for their involvement in U.S. intelligence-gathering. (Id. at 23).

On the other side of the balancing equation, CENTCOM argues, is only

Plaintiff’s interest in pursuing civil litigation, and the information would reveal

nothing about CENTCOM’s operations and how it pursues its mission. (Id. at

23-24).

      Plaintiff makes clear that it does not seek the names of every individual,

and acknowledges grounds for withholding the names of informants. (See Pl.

Br. 13 (“Plaintiff does not seek every name contained in the documents and

does not oppose redaction of the names of confidential informants in category

(iv).”)). Given CENTCOM’s agreement to disclose “the names of terrorist
                                        25
groups, public figures, the four individuals identified …, and ‘already exposed

names’” (Ferrell Supp. Decl. ¶ 12 n.1), Plaintiff’s remaining request is for the

disclosure of the “names of terrorists other than four Plaintiff specifically

identified in its opening brief” (Pl. Reply 1). Plaintiff does not argue that the

records fall outside of Exemption 6’s reference to “similar files.” However,

Plaintiff argues that the individuals at issue are not entitled to privacy

protection by the U.S. Government due to these individuals’ malign activities in

Iraq and other Government agencies’ disclosure of names of potentially similar

individuals among lists of insurgents in Iraq. (See Pl. Br. 11-13). Plaintiff

further argues that even if the individuals whose names were redacted were

entitled to minimal privacy protection, the public interest in revealing Iranian

operations in Iraq outweighs these minimal interests. (See id. at 14-16).

      Plaintiff’s arguments are flawed. To begin, Plaintiff repeatedly and

continuously refers to the redacted names as belonging to terrorists. Plaintiff

presents no evidence that these individuals have been adjudicated or

determined to be members of a foreign terrorist organization or convicted of

any crime in any court in the United States or abroad. As Defendant points

out “it is possible, but by no means certain, that the individuals identified as

perpetrators in these documents actually were involved in hostile acts.” (Supp.

Ferrell Decl. ¶ 23). Therefore, the Court does not refer to them as terrorists but

as the “redacted individuals.” Relatedly, many of Plaintiff’s arguments are

premised on these redacted individuals’ presumed crimes. (See, e.g., Pl. Reply 2

(“CENTCOM also does not explain why switching sides entitles terrorists to

                                         26
privacy as to their past crimes”); Pl. Br. 25 (seeking information on “admitted

criminals”)). Even the specific redactions to which Plaintiff calls attention do

not prove that the individuals in question are “terrorists.” Plaintiff points to

individuals who admit membership in Jaysh al-Mahdi (“JAM”) and Asa’ib Ahl

Al-Haq (“AAH”). (Pl. Reply 2-3). Neither of these organizations is listed by the

State Department as a Foreign Terrorist Organization (“FTO”). See Office of

Counterterrorism, U.S. Dep’t of State, Designated FTOs (Mar. 14, 2018),

https://www.state.gov/j/ct/rls/other/des/123085.htm. These individuals

may indeed be responsible for serious crimes or attacks against U.S. forces,

but their involvement remains unproven and is ultimately irrelevant to the

determinations of this Court. Therefore, the Court refrains from characterizing

them in the manner described by Plaintiff. As Plaintiff’s request is limited to

“names of terrorists other than four Plaintiff specifically identified in its

opening brief,” the absence of any information demonstrating that any withheld

names belong to “terrorists” weakens Plaintiff’s claims to disclosure.

      The Court determines that the individuals whose identifying information

has been redacted have a privacy interest in that information. “It is well

established that identifying information such as names, addresses, and other

personal information falls within the ambit of privacy concerns under FOIA.”

Associated Press v. U.S. Dep’t of Def., 554 F.3d 274, 285 (2d Cir. 2009). In

Wood, then-Judge Sotomayor made clear: “[t]he privacy side of the balancing

test is broad and encompasses all interests involving the individual’s control of

information concerning his or her person.” Wood, 432 F.3d at 88 (internal

                                         27
citations omitted). In the context of investigations, courts have held that

“[i]ndividuals, whether targets, investigators, witnesses, or third parties … have

a privacy interest in not being associated with a law enforcement investigation,

and in protecting the details of their statements given in the course of such

investigations.” See, e.g., Conti v. U.S. Dep’t of Homeland Sec., No. 12 Civ. 5827

(AT), 2014 WL 1274517, at *18 (S.D.N.Y. Mar. 24, 2014). While Plaintiff

suggests that any potential risks to these individuals are overstated (see Pl.

Br. 13-14), the Court has no reason to doubt General Ferrell’s declaration. See

Long v. Office of Pers. Mgmt., 692 F.3d 185, 190-91 (2d Cir. 2012) (stating that

agency affidavits are “accorded a presumption of good faith”). General Ferrell

warns of reprisals against individuals who provided information to the U.S.

military and potential consequences for individuals who may be linked with

attacks on Americans without reliable support. (See Supp. Ferrell Decl. ¶ 23).

The Court does not consider the potential reputational damage or the risk of

violence to individuals who are identified based on uncorroborated intelligence

reports to be “mere possibilit[ies].” See Rose, 425 U.S. at 380 n.19. Instead,

the Court considers the warnings of General Ferrell to reveal a realistic risk of

serious harms to these individuals from disclosure. None of these individuals

has consented to disclosure, and the Court does not believe they have forfeited

a right to their privacy by virtue of the seriousness of the alleged conduct.

      The Court does not find that prior disclosures of names of individuals

linked to attacks in Iraq require disclosure of the redacted individuals’ names.

Plaintiff argues that the U.S. Government has disclosed numerous lists of

                                        28
individuals linked to insurgent activity and attacks on American

servicemembers in Iraq, and therefore these individuals’ names may have been

the subject of prior disclosure. (See Pl. Br. 14 (“Treasury and State

Department designations of terrorists … provides these terrorists’ names,

biographical details (even including passport numbers), and descriptions of

their terrorist acts in Iraq and links to Iran.”)). Plaintiff cites Broward Bulldog,

Inc. v. U.S. Dep’t of Justice, No. 16-61289-CIV, 2017 WL 2119675, at *12 (S.D.

Fla. May 16, 2017), which held the FBI could not withhold names under

Exemption 6 when it had previously disclosed these names. (Id.). As

CENTCOM points out, there is no suggestion that CENTCOM has disclosed

these names in any manner. (Def. Reply 21). Furthermore, CENTCOM has

agreed to disclose the names of “public figures” and the specific individuals

that Plaintiff has identified, suggesting that many of the figures disclosed by

other government agencies are no longer redacted. (Id. at 4-5). 7 The mere

assertion that existing lists of individuals may overlap with the redacted

individuals does not demonstrate that CENTCOM has disclosed any names

that remain redacted.

      The Court also does not find that disclosure of these names would serve

the public interest by advancing “the core purpose of the FOIA.” See U.S. Dep’t



7     Plaintiff argues that certain redactions suggest that some public figures’ names remain
      redacted. (See Pl. Reply 1 n.1). Given CENTCOM’s accommodations during this
      litigation, as well as its demonstrated willingness to address redactions where Plaintiff
      points to inconsistencies, the Court sees no reason to doubt CENTCOM’s good-faith
      efforts to identify the sufficiently public individuals in the redacted material or its
      continued willingness to work with Plaintiff’s in addressing these disputes. (See Supp.
      Ferrell Decl. ¶ 12 n.1).

                                             29
of Justice v. Reporters Comm. for Freedom of Press, 489 U.S. 749, 775 (1989).

The Supreme Court has held that the core purpose of FOIA is to inform the

public on Government agencies’ performance of their missions and how they

conduct operations or activities. Id. at 773. The names here may provide

additional material connecting Iran to attacks on American soldiers, but it is

not clear how the material would add to public understanding of how

CENTCOM operates. Plaintiff suggests that the material would “shed light on

the U.S. government’s and CENTCOM’s conduct of the war and peacekeeping

operations in Iraq — and to what extent the U.S. should hold Iran responsible

for attacks on its forces.” (Pl. Br. 15). Plaintiff does not attempt to

demonstrate how the personally identifying information would reveal new

information about the former, or how the latter is a core purpose of FOIA.

Furthermore, the Iranian-proxy groups that Plaintiff discusses throughout

have been disclosed, and public information already has revealed Iran’s role in

backing militia groups across Iraq. (See id. (“Iran’s vicious targeting of U.S.

soldiers in Iraq is one of the defining geopolitical events of recent years[.]”)).

Plaintiff does not explain why identifying individual alleged members of any of

these groups would provide greater insight into CENTCOM’s efforts to counter

Iran.

        Plaintiff also objects to CENTCOM’s description of its clients’ interest in

the personally identifying information as primarily to advance its position in

civil litigation. (Pl. Br. 15 (“Plaintiff takes exception to CENTCOM’s

characterization of the Victims’ interest in the records as purely to win

                                          30
lawsuits.”). Plaintiff states that it helps soldiers tell their stories and that its

lawsuits serve the public good by holding foreign adversaries accountable. (Id.

at 15-16). Civil litigation can certainly serve the public by enforcing the laws

and holding governments, corporations, and individuals accountable for

misconduct. It is no insult to suggest that Plaintiff hopes to further its

litigation efforts by gaining this information, but it is not a core purpose of

FOIA to advance the goals of civil litigants, no matter how noble the litigants’

intentions. “[Plaintiff’s] need to obtain the information for a pending civil suit

is irrelevant, as the public interest to be weighed has nothing to do with

[Plaintiff’s] … situation.” Horowitz v. Peace Corps, 428 F.3d 271, 278-79 (D.C.

Cir. 2005). The Court does not find the public interest would be served by

disclosure here, and the privacy interests of the redacted individuals outweigh

any claim regarding public interests. The Court finds that the remaining

redactions of personally identifying information are exempt from disclosure

under Exemption 6.

      3.     Defendant Is Entitled to Summary Judgment on the Referrals
             to ARCENT

      In its reply, Plaintiff touches on the ARCENT referrals briefly and does

not list them among its remaining areas of dispute. (Pl. Reply 1, 10).

Defendant has explained that the requested AR 15-6 reports are not regularly

produced to CENTCOM. (Supp. Ferrell Decl. ¶ 6). CENTCOM has explained

that it could not process the AR 15-6 records without coordinating with

ARCENT and gaining approval from a classification authority within in the U.S.

Army. (Id. at ¶¶ 16-17, 21).
                                          31
      The Court agrees that Defendant has not improperly withheld any of the

requested AR 15-6 reports. The regulation of the DoD governing FOIA

disclosures provides the following:

            When the DoD Component initially processing the
            request believes that a different DoD Component or
            other Federal agency is best able to determine whether
            to disclose the record, the DoD Component typically
            should refer the responsibility for responding to the
            request regarding that record to that agency.
            Ordinarily, the agency that originated the record will be
            presumed to be best able to make the disclosure
            determination. Under these circumstances, the DoD
            Component or other Federal agency receiving the
            referral will ultimately make a release determination on
            the records and respond to the requester.

32 C.F.R. § 286.7(d)(2)(i). CENTCOM has complied with this regulation and

has remained involved in the process, communicating with ARCENT on the

referred records. (Ferrell Decl. ¶¶ 19, 22). Plaintiff does not dispute that

CENTCOM has complied with the regulation at issue or that ARCENT has

continued to produce material. The Court sees no grounds to conclude that

CENTCOM has improperly withheld any relevant documents, rather than

merely relying on the “the agency that originated the record” to make the

appropriate determination.

                                  CONCLUSION

      For the reasons stated in this Opinion, the Government’s motion for

summary judgment is GRANTED in part and DENIED in part, and Plaintiff’s

cross-motion for summary judgment is DENIED in part and GRANTED in part.

CENTCOM is directed to produce the redacted photographs of EFP strikes and

the material on EFP size. Plaintiff’s remaining requests are denied.
                                        32
      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.

      SO ORDERED.

Dated: March 22, 2019
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       33
